Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
 
Amendment Entry
2.	Applicant's amendment and response filed June 21, 2022 is acknowledged and has been entered.  Claims 1, 6, and 7 have been amended.  Claim 22  has been added. Claims 10, 14, 16-19, and 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1, 2, 4-8, 10, 14, and 16-22 are pending.  Claims 1, 2, 4-8, 20, and 22 are under examination.

Withdrawn Rejections / Objections
3.	Any objection or rejection not reiterated herein, has been withdrawn.
4.	In light of Applicant’s amendment and arguments, the rejection of claims 1, 2, 4-8, 20, and 22 under 35 U.S.C. 103 as being unpatentable over Huang et al. (Journal of Visualized Experiments. 58: (e3297): 1-6 (December 2011)) in view of Boneschansker et al. (Nature Communications 5: 4787, pages 1-12 (September 3, 2014)), is hereby, withdrawn.

Priority
5.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2016/064725 filed 12/02/2016, is December 2, 2015 which is the filing date of Provisional Application 62/262,158 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 2, 4-8, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is ambiguous in reciting, “incubating the cancer cells for a period of time” because “period of time” is a relative phrase lacking a comparative basis for defining its metes and bounds. How long should the cancer cells be incubated so as to effectively allow identification of invasive cancer cells that manifest migration over those that are not invasive?  
Claim 1 is further ambiguous in reciting, “imaging the cancer cells … for a period of time” because “period of time” is a relative phrase lacking a comparative basis for defining its metes and bounds. How long should the cancer cells be imaged so as to allow imaging or observation to effectively identify invasive cancer cells that manifest migration over those that are not invasive?
Claim 1 is vague and indefinite in lacking clear antecedent basis in the specification for the recitation of “a body segment” because it is unclear what this “body segment” is, what is encompassed in the recitation of “body segment” and how the “body segment” is embodied in the migratory channel of the integrated microfluidic apparatus. See also claim 22.
Claim 1 is rejected in being incomplete for omitting essential structural and functional cooperative relationships of elements and method steps, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  In this case, the preamble recites “A method for identifying the invasiveness of a cancer cell or population of cancer cells;” however, step d) simply concludes, after incubating and imaging with “d) determining the cancer cell … is invasive when the cancer cell migrates through migratory channel… [which] comprises a body segment and a first branch and a second branch extending from the body segment… each have respective widths , where the width of the first branch is different than the width of the second branch.” Accordingly, claim 1 fails to clearly define how the invasive cancer cell is distinguished or invasiveness of the cancer cell is differentially identified from the non-invasive cancer cells on the basis of incubation, imaging, and distinctive migratory behavior or morphology along the migratory channel including the first branch and the second branch. Same analogous comments and problems apply to claims 6 and 7.
Claim 6 has improper antecedent basis problems and lacks clear antecedent basis in reciting, “when the cancer cell ... migrates through the migratory channel of the apparatus of b) and into the one or more of the outlet ends of the apparatus.” Perhaps, Applicant intends, “when the cancer cell ... migrates through the migratory channel of the apparatus of b) comprising the body segment and into one or more outlet ends of the apparatus.”
Claim 7 has improper antecedent basis problems and lacks clear antecedent basis in reciting, “when the cancer cell ... migrates through the migratory channel of the apparatus of b) and into the one or more of the outlet ends of the apparatus.” Perhaps, Applicant intends, “when the cancer cell ... migrates through the migratory channel of the apparatus of b) comprising the body segment and exited out of the one or more outlet ends of the apparatus.”

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1, 2, 4-8, 20, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 17, and 18 of copending Application No. 16/124,582 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method for identifying migratory invasiveness of cancer cells using an integrative microfluidic apparatus comprising obtaining and incubating cancer cells from a subject in an integrative microfluidic apparatus; imaging the cells in the microfluidic apparatus for a period of time; and determining the cancer cells to be invasive migratory cancer cells when the cells migrate through a migratory channel comprising a body segment towards a bifurcation point and a first channel and a second channel extending from the body segment having different widths into one or more outlet ends of the apparatus from which the cancer cells are exited out.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. This rejection is maintained for reasons of record.

Allowable Subject Matter
8.	Claims 1, 2, 4-8, 20, and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	
9.	The following claim language is suggested but not required for Applicant’s consideration for allowance. The prior art of record fails to teach or fairly suggest:
A method for identifying the invasiveness of a cancer cell or population of cancer cells in a sample, the method comprising:
a) obtaining the cancer cell or population of cancer cells from the sample; 
b) incubating the cancer cells for a period time sufficient to allow the cancer cells to seed at the base of a migratory channel of an integrative microfluidic apparatus comprising an imaging system [0041, 0043, 0082];
c) imaging the cancer cells in the apparatus for a period of time sufficient to allow migration of migratory cancer cells through the migratory channel [0083, 0106]; and 
d) determining the cancer cell or population of cancer cells is invasive when the cancer cell or population of cancer cells exhibits directed migratory cell behavior as it migrates through the migratory channel of the apparatus of b) to a bifurcation point of the migratory channel [0046, 0085, 0089, 0090],
wherein the migratory channel comprises a body segment having significantly reduced dimensions so as to allow one cell body entry at a time into the migratory channel, and a first branch and a second branch extending from the body segment, and wherein the first branch and the second branch each have respective widths, where the width of the first branch is different than the width of the second branch [0033, 0046, 0077, 0089, 0090].
	
10.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



July 18, 2022